Per Curiam.
This is an action to recover the sum of $7,000 loaned by plaintiff to defendant Knudson and deposited by him in the Newman Grove State Bank to his personal account. The Newman Grove State Bank later applied the sum of $6,874.34 from this deposit to the payment of a past-due note of Knudson. This transaction was approved by Knudson. Plaintiff alleged that the original loan of $7,000 was obtained by fraud and sought to impress a trust upon the amount applied in payment of the Knu'dson note toy the Newman Grove State Bank. The district court for Platte county found in favor of plaintiff, and defendant Newman Grove State Bank has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.